Citation Nr: 0723744	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-29 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and/or asbestosis, including as due 
to asbestos exposure.

4.  Entitlement to service connection for depression.

5.  Entitlement to a higher initial disability rating for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2005, a 
statement of the case was issued in August 2005, and a 
substantive appeal was received in August 2005.

The veteran testified at a Board hearing at the RO in July 
2007.  A transcript of the hearing is of record.

The claimant's request to have his appeal advanced on the 
docket pursuant to 38 C.F.R. § 20.900 (2006) was granted by 
the Board in July 2007.

The Board observes that this appeal originally included the 
additional issue of entitlement to service connection for 
PTSD, and this issue was included in the August 2005 
statement of the case.  However, in an April 2006 rating 
action the RO granted the full benefit sought in that appeal 
when it awarded service connection for PTSD.  Therefore, that 
issue is no longer in appellate status at this time.

The issue of entitlement to service connection for COPD 
and/or asbestosis and the issue of entitlement to a higher 
initial disability rating for service-connected PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran 
participated in combat or was exposed to acoustic trauma 
during service.

2.  Bilateral hearing loss disability is not shown to have 
manifested during the veteran's active duty or for many years 
thereafter, nor is bilateral hearing loss disability shown to 
be otherwise related to such service.

3.  Tinnitus is not shown to have manifested during the 
veteran's active duty service or for many years thereafter, 
nor is tinnitus shown to be otherwise related to such 
service.

4.  At his July 2007 hearing before the Board, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew the appeal of the issue of entitlement to service 
connection for depression.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

4.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to service 
connection for depression.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a July 2004 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the July 2004 letter was sent to the 
appellant prior to the March 2005 rating decision and 
multiple subsequent re-adjudications of this case at the RO 
level.  The VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the July 2004 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in his possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and history of 
the claimed disabilities in the July 2004 VCAA letter.  
Additionally, there has been timely notice of the types of 
evidence necessary to establish a disability rating and an 
effective date for any rating that may be granted.  The RO 
furnished the appellant with a March 2006 letter which 
directly explained how VA determines disability ratings and 
effective dates.  This notice was provided to the appellant 
prior to the most recent RO readjudication of this case and 
issuance of a supplemental statement of the case in April 
2006.  To the extent that such notice may be viewed as 
deficient for any reason, since the Board concludes below 
that the preponderance of the evidence is against the claims 
of service connection, no ratings or effective dates will be 
assigned; any questions of notice related to such assignments 
are rendered moot.  The Board also observes that the veteran 
was provided with Dingess/Hartman notice again in May 2006, 
and the veteran presented testimony with his representative 
at a Board hearing in July 2007 with no indication of any 
intention to submit additional evidence.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained and the 
veteran has been afforded a VA examination.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

The record reflects that some the veteran's service records 
in the custody of the federal government may have been lost.  
These records have been determined to be unobtainable; as 
documented in the March 2005 rating decision, the RO formally 
determined that it has exhausted all available channels to 
pursue the missing records and formally determined that 
further efforts to obtain the records would be futile.  
38 C.F.R. § 3.159; 38 U.S.C.A. § 5103A.  The Board believes 
that the proper procedures have been effectively complied 
with and that no useful purpose would be served by remand for 
further notice or development of the record in this case.  
See M21-1MR, Parts II and III.  See Dixon v. Derwinski, 3 Vet 
App. 261 (1992).

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with these claims.

Analysis

This case features the veteran's claims of entitlement to 
service connection for bilateral hearing loss and for 
tinnitus.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

The Board again notes that a portion of the veteran's service 
records are apparently missing and appear to be possibly 
destroyed or unobtainable.  Under such circumstances, the 
Court has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 
1 Vet.App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 
Vet.App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet.App. 215 
(2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases].

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
The results of a VA audiological examination in March 2006 
reveal auditory thresholds of greater than 40 decibels for 
multiple of the relevant frequencies in each ear.  However, 
the record provides no indication of hearing loss or tinnitus 
during service or for many years after discharge.  The 
available service medical records are extremely limited and 
there is no contemporaneous evidence whatsoever indicating 
any hearing problems or tinnitus during the veteran's 
service.

The record is silent as to any treatment or complaints of 
hearing loss or tinnitus prior to the veteran's filing of 
this claim in May 2004, more than 57 years after separation 
from service.  This lengthy period without contemporaneous 
evidence of complaint or treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The veteran contends that his current hearing loss and 
tinnitus are the result of acoustic trauma suffered as an 
anti-tank gunner during service in World War II.  However, 
the veteran's discharge certificates and service personnel 
reports of record contain no indication to corroborate the 
veteran's claimed service as an anti-tank gunner.  The 
discharge information of record shows that the veteran's 
military occupational specialty was "supply clerk" and 
there is no documented evidence to confirm that the veteran 
served as an anti-tank gunner or that he served in combat.

The veteran was afforded a VA audiological examination in 
March 2006 in association with this claim.  After examination 
of the veteran and review of the evidence in the claims 
folder, the examiner authored the etiology opinion that "it 
is not at least as likely as not that the veteran's hearing 
loss and tinnitus are due to noise exposure during World War 
II."  The examiner bases this conclusion on two primary 
factors: 1) the absence of evidence of significant in-service 
acoustic trauma and 2) the veteran's post-service employment 
in "high noise occupations in a plastics fabricating plant 
and a sugar mill."    The Board once again observes that 
there is no evidence of record which corroborates the 
veteran's description of exposure to noise in the capacity of 
an anti-tank gunner; as such in-service noise exposure is not 
demonstrated in the record, the Board cannot find that the VA 
examiner's medical opinion is based on incorrect facts or is 
otherwise inadequate.  Thus, the only pertinent medical 
opinion of record indicates that it is unlikely that the 
veteran's current hearing loss and tinnitus disabilities are 
causally related to the veteran's service.

The Board has carefully reviewed the veteran's testimony, 
including during his July 2007 Board hearing, describing 
service as an anti-tank gunner involving routine exposure to 
acoustic trauma from mortars, gunfire, and grenades.  The 
Board's careful review of the record, however, has revealed 
no evidence to corroborate this account.  The veteran's 
discharge certificates show that his overseas service was in 
the Pacific Theater from October 1945 until October 1946; 
there is no indication of any combat experience or anti-tank 
gunner training in the service records and the dates of the 
overseas service appear to correspond to the occupation 
period following the surrender of Japan in September 1945.  
An "Adjusted Service Rating" dated September 1945 shows 
that the veteran had no overseas service and no combat 
service as of September 1945.  The Board has carefully 
reviewed the claims folder in an attempt to identify any 
evidence to support the veteran's contentions, but these 
efforts have failed to reveal any supporting evidence.  In 
sum, there is no official documentation to show that the 
veteran served in combat as an anti-tank gunner in conditions 
exposing him to the acoustic trauma he describes.

The Board notes that the veteran's October 1946 service 
separation examination is of record and shows that the 
veteran's hearing acuity was tested at that time.  The 
veteran's hearing was evaluated to be a normal '15/15' in 
each ear as evaluated with the whispered voice test with no 
pertinent abnormalities noted and no indication that the 
veteran reported any symptoms of hearing loss or tinnitus.  
This suggests that neither the veteran nor a trained medical 
professional believed that the veteran suffered from a 
chronic disability of the ears at the time of his separation 
from service.  The March 2006 VA examination report cites 
this documented separation examination result and 
acknowledges that the testing performed in 1946 would not 
have detected high frequency hearing deficits.  The March 
2006 VA examiner expressly took this into account in drawing 
his conclusion that, nevertheless, there was no basis in the 
evidence of record to allow him to medically identify a 
causal link between the veteran's service and his current 
hearing loss and tinnitus.

The record contains no qualified evidence to demonstrate that 
the veteran served as an anti-tank gunner in World War II.  
Without this factual assertion being sufficiently established 
in the record, there is no basis in the record for finding 
the negative etiology opinion offered by the March 2006 VA 
examiner to be inadequate, and there is no basis for 
otherwise finding that the veteran's hearing loss and 
tinnitus are causally related to service. 

The Board acknowledges that, by advancing this claim, the 
veteran himself is asserting that his current hearing loss 
and tinnitus are causally linked to his service.  However, 
while the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  In any 
event, the Board finds that the medical opinion offered by 
the trained audiology specialist in consideration of the 
evidence in the claims folder carries more probative weight 
than the veteran's assertions in resolving the question of 
medical causation in this case.

Thus, there is no competent medical evidence in the record 
suggesting a causal link between the veteran's current 
hearing loss and his service, nor between the veteran's 
current tinnitus and his service; the Board has been unable 
to find evidence in the record to demonstrate that the 
veteran had combat service as an anti-tank gunner.  The Board 
is presented with an evidentiary record which does not show 
chronic hearing loss or tinnitus during service or for over 
57 years following service.  Because there is no competent 
medical evidence suggesting a causal link between the 
veteran's claimed disabilities and his service, and because 
of the length of time following service prior to any medical 
evidence of hearing loss or tinnitus, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for hearing loss and tinnitus.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Dismissal of Claim Withdrawn at Hearing

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

Regarding the issue of entitlement to service connection for 
depression, the veteran withdrew his appeal of this matter 
during his July 2007 Board hearing.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal on this 
matter, and the issue of entitlement to service connection 
for depression is dismissed.


ORDER

Service connection is not warranted for bilateral hearing 
loss.  Service connection is not warranted for tinnitus.  The 
appeal is denied as to these two issues.

The claim of entitlement to service connection for depression 
has been properly withdrawn from this appeal by the veteran.  
Thus, this issue is dismissed.




REMAND

The veteran contends he developed COPD or asbestosis as a 
result of asbestos exposure during his service when he was 
aboard naval carriers for transport to and from Japan.  There 
has been no VA examination performed in connection with this 
claim and no medical evidence indicates whether the veteran 
currently suffers from a type of COPD or asbestosis which 
could be related to asbestos exposure.

Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, 
Section C, para. 9 (December 13, 2005) (rescinding the 
previously applicable VBA Adjudication Procedure Manual M21-
1, Part VI, para. 7.21) notes that inhalation of asbestos 
fibers can produce fibrosis and tumors, that the most common 
disease is interstitial pulmonary fibrosis (asbestosis), and 
that the fibers may also produce various other cancers and 
tumors particularly in the chest and throat.  See M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 9; see also 
Ennis v. Brown, 4 Vet.App. 523 (1993).  It is noted that 
persons with asbestos exposure have an increased incidence of 
various cancers including cancers of the lung, bronchus, 
larynx, and pharynx.  It is also noted that the latency 
period for asbestos-related diseases varies from 10 to 45 or 
more years between first exposure and development of the 
disease, that an asbestos-related disease can develop from 
brief exposure to asbestos, and that there is a prevalence of 
asbestos-related disease among shipyard workers since 
asbestos was used extensively in military ship construction.  
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9.

The VBA Manual guidelines "direct that the raters develop 
the record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure."  Dyment v. 
West, 13 Vet.App. 141 (1999); see also Nolen v. West, 12 
Vet.App. 347 (1999); VAOGCPREC 4-2000."  Review of the 
claims file leads the Board to conclude that the required 
development has not been accomplished in this case.  There 
does not appear to be any development of evidence of exposure 
before, during, or after service, nor has there been a VA 
examination with etiology opinion.  Such additional 
development is necessary before the Board may properly 
proceed with appellate review.

With regard to the veteran's claim of entitlement to a higher 
initial disability rating for service-connected PTSD, the 
Board notes that the veteran was granted service connection 
for PTSD in an April 2006 rating decision.  The veteran 
submitted a letter in response to this rating decision 
expressing disagreement with the rating assigned in the April 
2006 decision.  This letter is dated August 2006 by the 
veteran, although it is unclear if this letter was received 
at the RO earlier than February 2007.  However, even if the 
letter was not received until February 2007, the Board is of 
the opinion that the veteran's statement is timely and that 
it expresses disagreement and a desire for appellate review 
regarding the April 2006 rating decision.  38 C.F.R. 
§ 20.201.  Therefore, the Board finds that the veteran has 
filed a timely notice of disagreement.  The RO appears to 
have replied to this correspondence as if it were a new 
separate claim for increased rating, but in the Board's view 
the veteran has appealed the April 2006 rating decision.  The 
United States Court of Appeals for Veterans Claims (Court) 
has now made it clear that the proper course of action when a 
timely notice of disagreement has been filed is to remand the 
matter to the RO.  Manlincon v. West, 12 Vet.App. 238 (1999).  
Appropriate action, including issuance of a statement of the 
case, is now necessary with regard to the issue of 
entitlement to a higher initial rating for service-connected 
PTSD.  38 C.F.R. § 19.26.  The veteran will then have the 
opportunity to file a timely substantive appeal if he wishes 
to complete an appeal as to this issue.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the relationship, if any, between any 
current COPD or asbestosis and possible 
exposure to asbestos.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
medically indicated special tests or 
studies should be accomplished.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer 
responses to the following questions:

	a)  Assuming that the veteran was 
exposed to asbestos during service, is the 
veteran currently diagnosed with any form 
of COPD or asbestosis which may be 
causally linked to asbestos exposure?

    b)  Please offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the veteran suffers from COPD which was 
first manifested or otherwise caused 
during his period of military service in a 
fashion other than through asbestos 
exposure?

2.  If, and only if, the VA examination 
report requested in instruction number 1 
above indicates that the veteran suffers 
from a form of COPD or asbestosis which 
could be caused by exposure to asbestos, 
the RO should take appropriate action to 
develop evidence of asbestos exposure 
before, during, and after the veteran's 
service.  This development should conform 
with the VBA Manual guidelines and Dyment 
v. West, 13 Vet.App. 141 (1999).

3.  After completing the above, and any 
other development the RO may deem 
necessary, the RO should then review the 
expanded record and determine if the 
veteran's claim can be granted.  If the 
claim remains denied, the veteran and his 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

4.  With regard to the issue of 
entitlement to a higher initial rating for 
service-connected PTSD, the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26 in response to the notice of 
disagreement dated August 2006, including 
issuance of an appropriate statement of 
the case, so the veteran may have the 
opportunity to complete the appeal by 
filing a timely substantive appeal if he 
so wishes.

After completion of the above actions, the case should be 
returned to the Board for appellate review of all issues 
which may properly be in appellate status at that time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


